Citation Nr: 1411943	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain (low back disability), prior to October 8, 2013.

2.  Entitlement to an increased rating for low back disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that confirmed and continued a 10 percent disability rating.  In October 2013, the RO increased the rating of 20 percent, effective October 8, 2013.

By way of background, a July 2002 rating action granted service connection for low back strain, assigning a 10 percent disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the July 2002 rating action became final.  

The issues of entitlement to service connection for right and left knee disabilities as secondary to service-connected lumbar spine disability have been raised by the Veteran's statements dated September 2012 and August 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From December 27, 2011 to October 7, 2013, the Veteran's thoracolumbar spine had a combined range of motion not greater than 120 degrees and forward flexion greater than 30 degrees, with no ankylosis. 

2.  Since October 8, 2013, the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less with no ankylosis.

3.  For the entire appeal period, there has been no evidence that the lumbar spine disability is productive of any bowel, bladder, or neurological impairment.


CONCLUSIONS OF LAW

1.  From December 27, 2011 to October 7, 2013, the criteria for a 20 percent evaluation for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  Effective October 8, 2013, the criteria for a 40 percent evaluation for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the March 2012 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate her increased rating claim and to establish a disability rating or effective date for the disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's VA outpatient treatment records have been associated with the claims file.  She was also afforded two VA examinations, in August 2012 and October 2013, which are adequate because the examiners discussed her medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported, nor does the record show, that her lumbar spine disability has worsened in severity since the most recent 2013 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Analysis

The Veteran contends her low back disability is more severely disabling than currently evaluated and maintains that the VA examinations did not adequately take into consideration her pain and corresponding functional impairment.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Pursuant to DC 5237, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The United States Court of Appeals for Veterans Claims has noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board notes that there is no medical evidence or lay report of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Moreover, there is no evidence of lumbar disc pathology or intervertebral disc syndrome; therefore DC 5243 is not for application.  Further, there is no evidence of any ankylosis of the spine in the treatment records dated at any point during the appeal and the ROM findings are inconsistent with ankylosis and the Veteran has not contended otherwise.  

At the August 2012 VA examination, the Veteran's combined ROM of the thoracolumbar spine was limited by pain to 120 degrees.  This finding, as well as the Veteran's impairment during flare-ups, warrants a 20 percent rating.  However, criteria for a higher rating were not met, as there was no ankylosis, and the preponderance of the evidence shows that her forward flexion does not approximate limitation of motion to 30 degrees, even during flare-ups.

At the October 8, 2013 VA examination, the Veteran's forward flexion of the thoracolumbar spine was limited by pain to 20 degrees.  This finding, as well as the Veteran's impairment during flare-ups, warrants a 40 percent rating.  The criteria for a higher rating are not met, as there is no ankylosis.

The Veteran filed her claim for an increased rating on December 27, 2011.  VA outpatient treatment records and lay statements dated from December 2010 to September 2013 reflect findings consistent with those reported at the August 2012 VA examination.  Evidence dated since October 2013 reflects findings consistent with those reported at the most recent VA examination.

Thus, the Board finds that the Veteran's lumbar spine disability warrants a 20 percent rating effective December 27, 2011, and a 40 percent rating effective October 8, 2013.  For the entire appeal period, a rating in excess of 40 percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's impairment of the lumbar spine; namely, limited ROM due to pain and functional loss.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  A total disability rating based on individual unemployability is not warranted because the Veteran does not contend, and the evidence does not show, that her lumbar spine disability renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective December 27, 2011, a 20 percent rating for lumbar spine disability is granted 

Subject to the law and regulations governing payment of monetary benefits, October 8, 2013, a 40 percent rating is granted effective October 8, 2013.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


